[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The petitioner brings this writ of habeas corpus alleging that while confined at Northern Correctional Institution he was denied access to the interdepartmental mail system and was placed on a "debt list" for magazines so that he could not receive any. He asks for relief from this status and monetary damages for its imposition. Since his transfer to Corrigan Correctional Institution he has been given access to the interdepartmental mail system and may subscribe to magazines by prepayment as long as none are hard-covered. This writ does not provide for seeking monetary damages. Since he is no longer subject to conditions for which he seeks relief, his claim is moot and must be dismissed. "The hallmark of a moot case or controversy is that the relief sought can no longer be given or is no longer needed." Martin Trigona v. Shiff,702 F.2d 380, 386 (2d Cir. 1983).
For the reasons stated the petition is dismissed.
Corrigan, JTR